               Case 2:19-cv-00487-MJP Document 10 Filed 04/24/19 Page 1 of 3



 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8      CENTER FOR BIOLOGICAL DIVERSITY                         Case No. 2:19-cv-00487-MJP
        and WILD FISH CONSERVANCY,
 9                                                              AFFIDAVIT OF SERVICE OF
                                    Plaintiffs,                 SUMMONS, COMPLAINT, AND
10              v.                                              OTHER INITIAL FILINGS

11      NATIONAL MARINE FISHERIES
        SERVICE; BARRY THOM, Regional
12      Administrator of National Marine Fisheries
        Service West Coast Region; WILBUR
13      ROSS, Secretary of Commerce,

14                                  Defendants.

15

16

17
            I, the undersigned counsel of record for Plaintiffs Center for Biological Diversity and
18
     Wild Fish Conservancy, certify that on April 5, 2019, I served copies of the Summonses (Exhibit
19
     A) and a copy of the Complaint in this matter pursuant to Rule 4(i) of the Federal Rules of Civil
20
     Procedure via first-class certified U.S. mail, return receipt requested to the following:
21
     National Marine Fisheries Service
22   1315 East-West Highway
     14th Floor
23   Silver Spring, MD 20910

24
     AFFIDAVIT OF SERVICE                                          CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:19-CV-00487-MJP                     1                             2400 NW 80th St. #146
25                                                                                    Seattle, WA 98117
                                                                                         (206) 327-2344
              Case 2:19-cv-00487-MJP Document 10 Filed 04/24/19 Page 2 of 3



 1   Barry Thom, Regional Administrator
     National Marine Fisheries Service
 2   1201 Northeast Lloyd Boulevard, Suite 1100
     Portland, OR 97232
 3
     Wilbur Ross, Secretary of Commerce
 4   U.S. Department of Commerce
     1401 Constitution Ave., NW
 5   Washington, DC 20230

 6   Civil-Process Clerk
     United States Attorney
 7   Western District of Washington
     700 Stewart Street, Suite 5220
 8   Seattle, WA 98101-1271

 9   Attorney General of the United States
     U.S. Department of Justice
10   950 Pennsylvania Avenue, NW
     Washington, DC 20530-0001
11

12          Defendants received the documents on the dates indicated on the copies of the return

13   receipts (attached hereto as Exhibit B). Along with the Summons and Complaint, I certify that I

14   served copies of the following documents on each of the Defendants listed above:

15      1. Corporate Disclosure Statement filed April 5, 2019;

16      2. Application for Leave To Appear Pro Hac Vice, C. Kilduff, filed April 5, 2019;

17      3. Application for Leave To Appear Pro Hac Vice, J. Teel Simmonds, filed April 5, 2019;

18          and

19      4. Notice of Appearance of Sophia Ressler filed April 5, 2019.

20

21

22

23

24
     AFFIDAVIT OF SERVICE                                        CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:19-CV-00487-MJP                   2                             2400 NW 80th St. #146
25                                                                                  Seattle, WA 98117
                                                                                       (206) 327-2344
              Case 2:19-cv-00487-MJP Document 10 Filed 04/24/19 Page 3 of 3



 1          I certify under penalty of perjury that the foregoing is true and correct.

 2   Dated: April 24, 2019 at Boulder, CO.

 3                                             By: /s/ Julie Teel Simmonds
                                                  Admitted Pro Hac Vice
 4
                                                   Julie Teel Simmonds (CO Bar No. 32822)
 5                                                 CENTER FOR BIOLOGICAL DIVERSITY
                                                   1536 Wynkoop St., Ste. 421
 6                                                 Denver, CO 80202
                                                   Phone: (619) 990-2999
                                                   jteelsimmonds@biologicaldiversity.org
 7
                                                   /s/Sarah Uhlemann (by permission)
 8                                                 Sarah Uhlemann (WA Bar No. 41164)
                                                   CENTER FOR BIOLOGICAL DIVERSITY
 9                                                 2400 NW 80th Street, #146
                                                   Seattle, WA 98117
10                                                 Phone: (206) 327-2344
                                                   suhlemann@biologicaldiversity.org
11
                                                   Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24
     AFFIDAVIT OF SERVICE                                          CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:19-CV-00487-MJP                    3                              2400 NW 80th St. #146
25                                                                                    Seattle, WA 98117
                                                                                         (206) 327-2344
